The opinion contains a sufficient statement of the case.
This was a civil action, brought upon a note for $2,000, dated 10 May, 1864, and this note had been properly assigned to the plaintiff. *Page 85 
The execution of the note was admitted by the defendants Poore and Lankford, but denied on the part of Norton for his intestate, Kilgore.
The following issues are submitted to the jury: 1st. "Did W. C. Kilgore execute the note sued on, as alleged in the complaint?" 2d. "Was the note sued on to be paid in good money or par money?"
His Honor states that the whole contest in the evidence, was as to how the note was to be payable — whether in Confederate money, or money of the value of legal currency. None of the evidence given on the trial is stated. The Court charged the jury that, if they found that the agreement was to pay in good money, they should find a verdict for the whole amount of the note, and interest, in present currency.
The jury returned the following verdict: "We find all the issues in favor of the plaintiff for the value of Confederate       (116) money."
The plaintiff moved for a new trial, for what reason does not appear. The plaintiff then moved for judgment for the amount of the note, with interest from its date, in the present currency.
This motion was refused, and judgment was rendered for ______ dollars, the amount due according to the scale, at the date of the note. It is true the verdict of the jury is some what irregular, but it does not appear that there was any motion made to correct the verdict.
It does appear that both parties offered evidence before the jury as to funds in which the payment was to be made. There was no objection to the evidence offered, and the question seems to have been fairly submitted to the jury, as to what funds the note was to be paid in; and although the jury say "they find the issues in favor of the plaintiff," they further say for the value of Confederate money, and the Court rendered judgment for the value of the note in Confederate money, according to the scale as of the date of the note.
PER CURIAM.                                          No Error.
(117)